Citation Nr: 1645189	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  07-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date for the grant of service connection for degenerative disc disease of the lumbar spine, prior to January 14, 1991.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from July 13, 2000 to June 28, 2005.  

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling, since March 1, 2007.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from January to February 1973, and from April 1975 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Board denied a rating excess of 40 percent for degenerative disc disease of the lumbar spine from June 28, 2005 to January 23, 2007, and remanded the issues of entitlement to an effective date for service connection for degenerative disc disease of the lumbar spine, prior to January 14, 1991, and entitlement to an increased rating for lumbar degenerative disc disease evaluated as 20 percent disabling from July 13, 2000 to June 27, 2005, for issuance of a statement of the case (SOC).  In addition, the Board remanded the issue of entitlement to a rating in excess of 40 percent, for degenerative disc disease of the lumbar spine, since March, 2007, for additional development.  

In December 2015, the Veteran withdrew his request for a Board hearing.  

As reflected in the June 2011 Board remand, the issue of entitlement to a separate evaluation for right lower extremity radicular pain secondary to degenerative disc disease of the lumbar spine was referred to the RO.  However, it does not appear that further action has been undertaken with respect to that issue.  Accordingly, this matter is again REFERRED to the RO for appropriate consideration.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  



REMAND

The Veteran seeks entitlement to an effective date for the grant of service connection for degenerative disc disease of the lumbar spine, prior to January 14, 1991, and seeks entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from July 13, 2000 to June 28, 2005, and in excess of 40 percent, since March 1, 2007.  

With respect to an earlier effective date for the grant of service connection for the lumbar spine disability, as noted in the February 2006 rating decision, the Veteran provided a copy of a May 1990 RO letter stating that his service-connected disabilities included both a spinal disc condition and loss of motion in the lumbar spine.  Although the February 2006 rating decision notes that an official copy of the May 1990 letter was not associated with the Veteran's claims file, and that there was no evidence of either a claim having been filed or of a decision having been made with respect to service connection for the lumbar spine disability prior to 1991, an October 1987 VA record indicates that the Veteran had a combined rating of 10 percent for disabilities to include bursitis and "skeletal system."  In view of the evidence and the Veteran's assertions, to include a January 1991 VA FORM 10-7131, as well as the contemporaneous transfer of the Veteran's claims file from the RO in Winston-Salem, North Carolina, to the RO in St. Petersburg, Florida, on remand, the RO should make an attempt to obtain/recreate any outstanding procedural records dated prior to 1992.  

As to increased ratings for the lumbar spine disability, the Veteran was afforded a VA examination in June 2013, and an opinion from the Director of Compensation and Pension Service was obtained in May 2014.  

In June 2015, a January 2011 Social Security Administration (SSA) determination reflecting disability due to the back since February 2010 was associated with the claims file, along with the 2008 private treatment records upon which the determination was based.  Although the SSA records were addressed in a June 2015 supplemental statement of the case, the records were not considered by either the June 2013 VA examiner or the Director of Compensation Service in May 2014.  As such, the opinions/decisions are not completely adequate for a determination.  Thus, on remand, addendum opinions/decisions should be obtained.  

On remand, updated VA records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain or recreate any VA procedural documents dated prior to 1992, including records that may have existed at the time of the claims file transfer from the Winston-Salem to St. Petersburg ROs.  Determine whether the information in the May 1990 RO letter and the January 1991 VA FORM 10-7131 was accurate with respect to the service connected status of loss of motion in the lumbar spine.

2.  Obtain complete VA treatment records since June 2015.  

3.  Return the claims file to the June 2013 VA examiner for an addendum opinion, if available, otherwise, another appropriate medical professional, with consideration of the January 2011 SSA determination and the records upon which the determination was based.  

4.  Return the claims file to the Director of Compensation Service for an addendum decision with consideration of the January 2011 SSA determination and the records upon which the determination was based.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

